ELLETT, Justice
(dissenting).
I respectfully dissent for the reason that the original judgment was based upon service on defendant outside of Utah. The decree of divorce improperly charged the *228defendant with a requirement that he pay $75 per month as child support for each child and $100 per month as alimony. The defendant made no appearance in the case before judgment, and consequently was not bound by the provisions of the decree respecting payment of money.
An order to show cause was thereafter issued and was personally served upon the defendant in Utah. The court then had personal jurisdiction for the first time to make a binding order for the payment of support money. It had no authority to hold the defendant in comtempt of court for failing to pay pursuant to the original decree.
The order based upon the order to show cause apparently recognized the invalidity of the alimony award since it made no mention of it. The only order made relating to support payment reads: “Defendant is ordered to pay $60 on the 10th and $60 on the 25th of each month beginning with the 10th of June, 1972.
While ordinarily we do not consider matters not raised on appeal, we should do so where a glaring error or oversight has occurred. The holding of defendant to be in contempt is such an error as to cause me to think that we should look to see if the order upon which it was based was valid.
Of course the defendant, as father of the children, would be liable in a civil action to one who may have furnished the necessities of life to his children regardless of the lack of an order in the decree of divorce. In fact he might be criminally liable for failing to provide for his minor children if he was willful in that regard.
I would reverse the order as made and would remand the matter for such further proceedings as may be proper not inconsistent with the above opinion.
I would award no costs.